                                          Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     MARY ANN BATHE, et al.,                           Case No. 20-CV-01574-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                        ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART THE UNITED
                                  14             v.                                        STATES’ MOTION FOR SUMMARY
                                                                                           JUDGMENT
                                  15     UNITED STATES OF AMERICA,
                                                                                           Re: Dkt. No. 48, 72, 74
                                  16                    Defendant.

                                  17

                                  18          Plaintiffs—the surviving immediate family of decedent Douglas Bathe (“Mr. Bathe”)—sue

                                  19   the United States for Mr. Bathe’s wrongful death in a motor vehicle accident. Before the Court is

                                  20   the United States’ motion for summary judgment, ECF No. 48; the United States’ Daubert motion,

                                  21   ECF No. 72; and Plaintiffs’ Daubert motion, ECF No. 74. Having considered the parties’

                                  22   submissions, the relevant law, and the record in this case, the Court GRANTS IN PART AND

                                  23   DENIES IN PART the United States’ motion for summary judgment and DENIES without

                                  24   prejudice the parties’ Daubert motions.

                                  25

                                  26

                                  27
                                                                                       1
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                            Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 2 of 17



                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               This case arises from a fatal motor vehicle accident at Fort Hunter Liggett (“the Fort”) in
                                   3
                                       Monterey County, California. A Humvee driven by two U.S. Army soldiers collided with an off-
                                   4
                                       road utility vehicle driven by Douglas Bathe, a Fort contractor employed by XOTech. Mr. Bathe
                                   5
                                       died. Below, the Court recounts the events leading up to the fatal accident.
                                   6
                                               The accident took place on June 16, 2017. Specialist (“SPC”) Devin Hicks was driving a
                                   7
                                       Humvee on Fort Hunter Liggett Road (“Liggett Road”) within the Fort. See Hicks Dep. at 17:20–
                                   8
                                       25; 58:24–59:12, ECF No. 51-1. Sergeant (“SGT”) Patrick S. Wahrer was Hicks’s passenger and
                                   9
                                       assistant driver. See id. at 68:7–19, ECF No. 68-1. SPC Hicks drove southbound toward his
                                  10
                                       intended destination of Checkpoint Charlie. See Wahrer Dep. at 41:24–42:16, 86:23–87:19, ECF
                                  11
                                       No. 51-1. About 0.5 miles before Checkpoint Charlie, SPC Hicks encountered a John Deere M-
                                  12
Northern District of California




                                       Gator (“Gator”) also driving on Liggett Road. Gators are off-road utility vehicles designed for
 United States District Court




                                  13
                                       military use. Lovett Dep. at 60:23, ECF No. 51-1. Mr. Bathe was driving the Gator at five to 10
                                  14
                                       miles per hour. See Wahrer Dep. at 49:8–49:13, 51:7–51:15, 56:6–56:25. The parties dispute
                                  15
                                       whether the speed limit on Liggett Road was 10 miles per hour (the limit when military personnel
                                  16
                                       are present) or 25 miles per hour. Compare Opp’n at 11, ECF No. 67 (arguing troops were likely
                                  17
                                       present because the accident “happened during the busiest summer months at the Fort”), with
                                  18
                                       Reply at 4, ECF No. 70 (arguing there is no evidence that military personnel were present). The
                                  19
                                       fact that Liggett Road is a two-lane road with traffic in two directions is undisputed. Thus, the
                                  20
                                       Humvee could only pass the Gator by driving into the left lane for oncoming traffic.
                                  21
                                               At five to 10 miles per hour, the Humvee and Gator approached the paved entrance to
                                  22
                                       Building 3340 Equipment Concentration Site Storage Facility (“ECS Building”), which was to the
                                  23
                                       left of both vehicles. See Russell Dep. at 19:2–17, ECF No. 51-1. The ECS Building is not only
                                  24
                                       the Fort’s main storage warehouse, but also the main location where the Fort’s motor vehicles are
                                  25
                                       stored and repaired. See id. at 20:16–23. The Army marked the stretch of Liggett Road near the
                                  26
                                       ECS Building as a passing area with dashed yellow lines. See Wahrer Dep. at 33:23–34:7. Even
                                  27
                                                                                         2
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                          Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 3 of 17




                                   1   so, the ECS Building is located in the Fort’s cantonment area, which is the Fort’s most densely

                                   2   populated area “where most of the buildings are and [] administrative areas are.” Quinones Dep. at

                                   3   67:3–4, ECF No. 51-1; see Kellogg Dep. at 43:3–4, 55:2–3, 66:22–24, ECF No. 68-1. Gator

                                   4   vehicles were often seen at the ECS Building and driving on Liggett Road. Id. at 68:4–14.

                                   5          SPC Hicks tailed the Gator for about 30 yards before deciding to pass it on the left. See

                                   6   Wahrer Dep. at 49:8–49:13, 51:7–51:15, 56:6–56:25. SPC Hicks turned on the Humvee’s left turn

                                   7   signal, sounded the Humvee’s horn, and accelerated into the left lane for oncoming traffic. Id. at

                                   8   51:9–51:15, 59:10–11, 82:12–82:17. As the Humvee passed the Gator on the left, the Gator began

                                   9   to turn left into the ECS Building without signaling. Id. at 59:14–17, 67:5–67:20, 114:23–115:1,

                                  10   116:8–116:19, 117:9–117:14, 150:9–150:10. The vehicles collided twice. Id. at 119:25–120:8. Mr.

                                  11   Bathe was ejected about “three car lengths” from the Gator. Russell Dep. at 119:11. It is disputed

                                  12   whether Mr. Bathe was wearing a seatbelt. Compare Opp’n at 17 (citing testimony on seatbelt
Northern District of California
 United States District Court




                                  13   usage), with Mot. at 4 (citing lack of seatbelt markings during physical exam).

                                  14          Several civilian and military personnel witnessed the crash and tried to provide aid. SGT

                                  15   Wahrer and a witness, First Lieutenant Michael C. Eiring, left their vehicles to provide first aid to

                                  16   Mr. Bathe. See Eiring Dep. at 70:1–22, ECF No. 51-1. Another witness, Private First Class

                                  17   Michael Wayman, accompanied SPC Hicks away from the accident as SPC Hicks tried to regain

                                  18   his composure. Id. at 701:1–22. A bystander who heard the accident, XOTech employee Angela

                                  19   Russell, testified that she called emergency services and then asked SGT Wahrer what had

                                  20   happened. See Russell Dep. at 19:12–17, 60:3–13. SGT Wahrer responded that he had told SPC

                                  21   Hicks “no, don’t do it, don’t do it,” but SPC Hicks had tried passing the Gator anyway. Id. at

                                  22   60:11. SGT Wahrer has testified that he does not recall whether he spoke to Russell. Wahrer Dep.

                                  23   at 55:10–16.

                                  24          Mr. Bathe was flown to Natividad Medical Center where he was pronounced dead on June

                                  25   17, 2017. Exh. Z, ECF No. 51-1 at 282 (medical records).

                                  26

                                  27
                                                                                         3
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                             Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 4 of 17



                                                B. Procedural History
                                   1
                                                On June 6, 2019, Mr. Bathe’s widow (Mary Anne Bathe) and two sons (Brian and David
                                   2
                                       Bathe) (collectively, “Plaintiffs”) sued SPC Hicks, the U.S. Department of the Army, and the
                                   3
                                       United States. Compl., ECF No 1. Plaintiffs brought three claims under the Federal Tort Claims
                                   4
                                       Act and California law: (1) negligence; (2) wrongful death; and (3) survival action. Id. ¶¶ 29–62.
                                   5
                                       The crux of Plaintiffs’ complaint is that SPC Hicks’ negligent driving in the scope of his
                                   6
                                       employment killed Mr. Bathe. Id. ¶ 27. On August 21, 2019, the United States substituted itself as
                                   7
                                       Defendant in place of SPC Hicks. ECF No. 14. On August 28, 2019, Plaintiffs voluntarily
                                   8
                                       dismissed the U.S. Department of the Army from the case. ECF No. 17. Thus, the United States
                                   9
                                       (“the government”) is the only remaining Defendant. 1
                                  10
                                                On November 12, 2020, the government filed the instant motion for summary judgment.
                                  11
                                       ECF No. 49 (“Mot.”). On December 23, 2020, Plaintiffs filed their opposition to the government’s
                                  12
Northern District of California




                                       instant motion. ECF No. 67 (“Opp’n”). On December 31, 2020, the government filed its reply
 United States District Court




                                  13
                                       supporting the instant motion. ECF No. 70 (“Reply”).
                                  14
                                       II.      LEGAL STANDARD
                                  15
                                                Summary judgment is proper where the pleadings, discovery, and affidavits show that
                                  16
                                       there is “no genuine dispute as to any material fact and [that] the movant is entitled to judgment as
                                  17
                                       a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of
                                  18
                                       the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact
                                  19
                                       is genuine if there is sufficient evidence for a reasonable jury to return a verdict for the nonmoving
                                  20

                                  21

                                  22   1 Although Plaintiffs argue in their Opposition that the U.S. Army inadequately trained soldiers
                                  23   about the California Vehicle Code, Plaintiffs failed to assert a negligent training theory in their
                                       administrative tort claim, their complaint, or their responses to the government’s interrogatories.
                                  24   See Reply at 6 (collecting citations). “It ‘is axiomatic that the complaint may not be amended by
                                  25   the briefs.’” Doe v. Wolf, 432 F. Supp. 3d 1200, 1215 (S.D. Cal. 2020) (quoting Candor v. United
                                       States, 1 F. Supp. 3d 1076, 1082 (S.D. Cal. 2014)). Moreover, Plaintiffs voluntarily dismissed the
                                  26   U.S. Army from the case. ECF No. 17. Thus, the Court need not reach Plaintiffs’ argument on
                                  27   inadequate training.
                                                                                           4
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                          Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 5 of 17




                                   1   party. See id.

                                   2             The Court will grant summary judgment “against a party who fails to make a showing

                                   3   sufficient to establish the existence of an element essential to that party’s case, and on which that

                                   4   party will bear the burden of proof at trial[,] . . . since a complete failure of proof concerning an

                                   5   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                   6   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party bears the initial burden

                                   7   of identifying those portions of the record that demonstrate the absence of a genuine issue of

                                   8   material fact. Id. The burden then shifts to the nonmoving party to “go beyond the pleadings, and

                                   9   by [his] own affidavits, or by the depositions, answers to interrogatories, and admissions on file,

                                  10   designate specific facts showing that there is a genuine issue for trial.” Id. at 324 (internal

                                  11   quotations omitted). If the nonmoving party fails to make this showing, “the moving party is

                                  12   entitled to judgment as a matter of law.” Id. at 323.
Northern District of California
 United States District Court




                                  13             For purposes of summary judgment, the Court must view the evidence in the light most

                                  14   favorable to the nonmoving party; if the evidence produced by the moving party conflicts with

                                  15   evidence produced by the nonmoving party, the Court must assume the truth of the evidence

                                  16   submitted by the nonmoving party. Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999). The

                                  17   Court’s function on a summary judgment motion is not to make credibility determinations or

                                  18   weigh conflicting evidence with respect to a disputed material fact. T.W. Elec. Serv. v. Pac. Elec.

                                  19   Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

                                  20   III.      DISCUSSION

                                  21             The government moves for summary judgment on three grounds: (1) SPC Hicks was not

                                  22   negligent; (2) Mr. Bathe was negligent; and (3) Mr. Bathe’s employer, XOTech, was negligent.

                                  23   Below, the Court analyzes each ground in turn.

                                  24          A. There is a genuine dispute of material fact as to whether SPC Hicks was negligent.

                                  25             On the issue of SPC Hicks’s negligence, the government first argues that SPC Hicks’s

                                  26   passing maneuver was not negligent because it did not occur at an “intersection” under the

                                  27
                                                                                          5
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                           Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 6 of 17




                                   1   California Vehicle Code. Reply at 2–3. The government then argues that even if SPC Hicks passed

                                   2   Mr. Bathe at an “intersection,” the government has rebutted the resulting presumption of

                                   3   negligence with undisputed facts. Id. at 4.

                                   4          As explained below, the Court disagrees with both arguments. There is a genuine dispute

                                   5   of material fact as to (1) whether SPC Hicks tried to pass at an “intersection”; and (2) whether

                                   6   SPC Hicks’s decision to pass was reasonable.

                                   7          1. There is a genuine dispute of material fact as to whether SPC Hicks tried passing
                                                 Mr. Bathe at an “intersection.”
                                   8
                                              As detailed above, the fatal accident occurred when SPC Hicks tried to pass Mr. Bathe on
                                   9
                                       the stretch of Liggett Road in front of the ECS Building’s entrance. See Section I-A, supra
                                  10
                                       (detailing accident). At summary judgment, the parties’ main dispute is whether that stretch of
                                  11
                                       Liggett Road—which joins with the ECS Building’s entrance—is an “intersection” as defined by
                                  12
Northern District of California




                                       the California Vehicle Code. Compare Reply at 2–4 (arguing no), with Opp’n at 6–10 (arguing
 United States District Court




                                  13
                                       yes). The parties agree that if SPC Hicks tried to pass at an “intersection,” the government would
                                  14
                                       bear a rebuttable presumption of negligence. Reply at 4.2 By contrast, if SPC Hicks tried to pass at
                                  15
                                       a non-intersection, the government argues that it is entitled to summary judgment on SPC Hicks’s
                                  16
                                       negligence. Thus, the government’s liability may depend on whether SPC Hicks tried passing Mr.
                                  17
                                       Bathe at an “intersection.”
                                  18
                                              Whether SPC Hicks tried passing at an “intersection” turns on whether the ECS Building’s
                                  19
                                       entrance meets the definition of another statutory term: “highway.” The area where two
                                  20
                                       “highways” meet is an “intersection.” Specifically, the definition of “intersection” incorporates the
                                  21
                                       term “highway” as follows:
                                  22
                                              An “intersection” is the area embraced within the prolongation of the lateral curb
                                  23          lines, or, if none, then the lateral boundary lines of the roadways, of [1] two
                                              highways which join one another at approximately right angles or [2] the area
                                  24

                                  25
                                       2
                                         Specifically, if SPC Hicks tried passing at an “intersection,” he violated California Vehicle Code
                                  26   § 21752(d). Section 21752(d) provides that “[n]o vehicle shall be driven to the left side of the
                                  27   roadway . . . [w]hen approaching within 100 feet of or when traversing any intersection.”
                                                                                          6
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                          Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 7 of 17




                                              within which vehicles traveling upon different highways joining at any other angle
                                   1
                                              may come in conflict.
                                   2
                                       Cal. Veh. Code § 365 (emphasis added). Thus, whether an area is an “intersection” largely turns
                                   3
                                       on the definition of “highway.”
                                   4
                                              The definition of “highway” is broad. A “‘[h]ighway’ is a way or place of whatever nature,
                                   5
                                       publicly maintained and open to the use of the public for purposes of vehicular travel. Highway
                                   6
                                       includes street.” Id. § 360 (emphasis added).
                                   7
                                              The parties agree that Liggett Road is a “highway.” The only dispute is whether the
                                   8
                                       entrance to the ECS Building is also a “highway.” See, e.g., Reply at 3 (disputing only the ECS
                                   9
                                       Building entrance). Specifically, the parties dispute whether the ECS Building’s entrance is “open
                                  10
                                       to the use of the public for purposes of vehicular travel.” Cal. Veh. Code § 360; see Opp’n at 7
                                  11
                                       (characterizing dispute). If the ECS Building’s entrance is “open to the use of the public,” then the
                                  12
                                       entrance is a “highway.” If the ECS Building’s entrance is a highway, then SPC Hicks tried to
Northern District of California
 United States District Court




                                  13
                                       pass Mr. Bathe at an “intersection.”
                                  14
                                              Ninth Circuit precedent shows that there is a genuine dispute of material fact as to whether
                                  15
                                       the ECS Building’s entrance is “open to the use of the public” and thus a “highway.” Under Ninth
                                  16
                                       Circuit precedent, the specific dispute is whether the “general body of the people of [the Fort],
                                  17
                                       who work or reside there, have a general right to use the” ECS Building’s entrance. United States
                                  18
                                       v. Kiliz, 694 F.2d 628, 630 (9th Cir. 1982) (quoting United States v. Barner, 195 F. Supp. 103
                                  19
                                       (N.D. Cal. 1961)). On this record, it is unclear whether most people of the Fort have a right to use
                                  20
                                       the ECS Building’s entrance. Thus, there is a genuine dispute as to whether the ECS Building’s
                                  21
                                       entrance is a “highway.”
                                  22
                                              The Ninth Circuit defined what constitutes a “highway” on a military base in United States
                                  23
                                       v. Kiliz. There, the Ninth Circuit approvingly quoted a case from this district with facts closely
                                  24
                                       analogous to those here. In that case, United States v. Barner, the defendant also argued that the
                                  25
                                       roadways on a military base (McClellan Air Force Base) “were not ‘highways’ because access to
                                  26
                                       them was limited.” Kiliz, 694 F.2d at 630 (discussing Barner, 195 F. Supp. 103).
                                  27
                                                                                         7
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                          Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 8 of 17




                                   1          The Barner Court—and by extension the Ninth Circuit—disagreed. The Barner Court held

                                   2   that the roadways on the base were “highways” under the same statute at issue here: California

                                   3   Vehicle Code § 360. Id. at 631. The Barner Court held that the base’s roadways were “open to the

                                   4   use of the public” because the relevant “public” comprised the “general body of the people of

                                   5   McClellan Air Force Base, who work or reside there.” Barner, 195 F. Supp. at 105 (quoting

                                   6   Webster’s New International Dictionary, Second ed., Unabridged (1955)). Specifically, the district

                                   7   court offered the following reasoning, which the Ninth Circuit quoted approvingly in its entirety:

                                   8          The roadways on McClellan Air Force Base . . . are open to the public, subject only
                                              to reasonable restrictions and regulations. Certain members of the general body
                                   9          of the people of the State of California, who have no business upon the base, may
                                  10          be barred from using the roadways in the industrial portion of the base. However,
                                              the general body of the people of McClellan Air Force Base, who work or reside
                                  11          there, have a general right to use the roadways, subject to reasonable restrictions
                                  12          and regulations. These roadways clearly come within the definition of “highway”
Northern District of California
 United States District Court




                                              when a realistic application of the term is made.
                                  13
                                       Kiliz, 694 F.2d at 630–31 (emphasis added) (quoting Barner, 195 F. Supp. at 105). Thus, the roads
                                  14
                                       on the military base were “highways” because the “general body of the people of [the base]” had a
                                  15
                                       right to use the roads. Id. The same rule holds true here. If the “general body of the people of [the
                                  16
                                       Fort]” have a general right to use the ECS Building’s entrance, then the entrance is a “highway”
                                  17
                                       under Cal. Veh. Code § 360.
                                  18
                                              In the instant case, the parties cite opposing facts as to who may use the ECS Building’s
                                  19
                                       entrance. Plaintiffs cite two deponents who suggest that many people at the Fort (though not
                                  20
                                       necessarily most people) use the ECS Building’s entrance. The first deponent is Gennaro Messina,
                                  21
                                       a Supervisory Engineer Technician responsible for the construction and maintenance of roads in
                                  22
                                       the Fort. Opp’n at 8. Messina testified that there is no difference between “public accessibility to
                                  23
                                       Fort Hunter Liggett Road and the first 50 feet of” the ECS Building’s entrance. Messina Dep. at
                                  24
                                       84:17–24, ECF No. 68-1. Thus, theoretically, someone in the cantonment area “could travel on
                                  25
                                       Liggett Road as easily as” the ECS Building’s entrance. Id.
                                  26
                                              Plaintiffs’ other cited deponent is Emory Stanley Wilson, the Rule 30(b)(6) deponent for
                                  27
                                                                                         8
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                          Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 9 of 17




                                   1   Mr. Bathe’s employer XOTech. Opp’n at 8. Wilson testified that the ECS Building was open to

                                   2   XOTech workers and other government workers who worked in the ECS Building. Wilson Dep. at

                                   3   106:12–14, ECF No. 68-1. Wilson also testified that the ECS Building lacked guards or locks. Id.

                                   4   at 106:3–9. This testimony suggests that “the general body of the people of [the Fort], who work

                                   5   or reside there, have a general right to use the [ECS Building’s entrance].” Kiliz, 694 F.2d at 630–

                                   6   31 (quoting Barner, 195 F. Supp. at 105).

                                   7          The government responds with three contrary facts which suggest that the ECS Building’s

                                   8   entrance is more restricted than other areas of the Fort. First, only “people who have business in

                                   9   th[e] [ECS] [B]uilding” use its entrance. Reply at 2. Second, the ECS Building’s entrance “does

                                  10   not have a street name and does not appear on a map of [the Fort].” Id. at 2–3. Third, during

                                  11   military exercises, a gate restricts the ECS Building’s entrance to “units coming in and picking up

                                  12   their equipment.” Id. (quoting Russell Dep. at 86:4–16).
Northern District of California
 United States District Court




                                  13          The parties’ competing facts raise a genuine dispute of material fact as to whether the ECS

                                  14   Building’s entrance is a “highway” under Ninth Circuit precedent. This dispute determines

                                  15   whether the government bears a rebuttable presumption of negligence. Specifically, if the ECS

                                  16   Building’s entrance is a “highway,” two conclusions follow. First, SPC Hicks tried to pass Mr.

                                  17   Bathe at the highway “intersection.” Second, because passing at an “intersection” violates the

                                  18   California Vehicle Code, the government bears a rebuttable presumption of negligence for SPC

                                  19   Hicks’s fatal attempt to pass Mr. Bathe.

                                  20          Accordingly, the Court DENIES the government’s motion for summary judgment as to

                                  21   whether SPC Hicks tried to pass Mr. Bathe at an “intersection.”

                                  22          2. There is a genuine dispute of material fact as to whether SPC Hicks’s decision to
                                                 pass was reasonable.
                                  23
                                              The government also argues that even if SPC Hicks tried to pass Mr. Bathe at an
                                  24
                                       “intersection,” the government can rebut the resulting presumption of negligence. Reply at 3. The
                                  25
                                       Court disagrees. There is a genuine dispute of material fact as to whether SPC Hicks’s decision to
                                  26
                                       pass was reasonable. In particular, one contested piece of testimony suggests that SPC Hicks may
                                  27
                                                                                        9
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                         Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 10 of 17




                                   1   have been negligent.

                                   2           The testimony at issue came from witness Angela Russell, an XOTech colleague of Mr.

                                   3   Bathe’s who worked at the ECS Building and attended daily meetings with him. See Russell Dep.

                                   4   at 114:1–14. Russell spoke to SGT Wahrer minutes after the accident. Russell was able to speak to

                                   5   SGT Wahrer because she was in the ECS Building’s parking lot and heard the accident. Id. at

                                   6   19:12–17. Russell testified that after she called emergency services at the scene of the accident,

                                   7   she asked SGT Wahrer “what happened.” Id. at 60:3–8. SGT Wahrer allegedly responded that he

                                   8   “had told the driver [SPC Hicks], no, don’t do it, don’t do it. And then [SPC Hicks] proceeded to

                                   9   go try to pass [Mr. Bathe] any way and the accident happened.” Id. at 60:10–13 (emphasis added).

                                  10   Russell’s testimony emphasized the exact words that SGT Wahrer exclaimed to her: “Don’t do it.

                                  11   The words he said to me was, don’t do it.” Id. at 60:24–25.

                                  12           If SGT Wahrer had in fact told SPC Hicks “don’t do it” before SPC Hicks tried to pass Mr.
Northern District of California
 United States District Court




                                  13   Bathe, that would be “compelling evidence” that SPC Hicks had been negligent, if not reckless.

                                  14   Opp’n at 11; see generally Fenimore v. Regents of Univ. of California, 245 Cal. App. 4th 1339,

                                  15   1347–48 (2016) (distinguishing negligence and recklessness). The government does not dispute

                                  16   this. Reply at 5. The government instead argues that Russell’s testimony is not only inadmissible

                                  17   hearsay, but also too implausible to justify a trial. Id. at 4–5.

                                  18           The Court disagrees with both arguments. To start, Russell’s testimony is admissible under

                                  19   the hearsay exception for excited utterances. Federal Rule of Evidence 803(2) “excludes from the

                                  20   rule against hearsay statements ‘relating to a startling event or condition, made while the declarant

                                  21   was under the stress of excitement that it caused.’” United States v. Jones, 739 F. App’x 376, 380

                                  22   (9th Cir. 2018) (quoting Fed. R. Evid. 803(2)). At the time SGT Wahrer allegedly spoke to

                                  23   Russell, SGT Wahrer was under the stress of a fatal car accident that had occurred minutes before.

                                  24   See Russell Dep. 60:3–5 (testifying that emergency services had not yet arrived).

                                  25           Indeed, at his deposition more than three years after the accident, SGT Wahrer recounted

                                  26   the stress of the accident in vivid detail. See Wahrer Dep. at 51:13–52:9. (Aug. 10, 2020

                                  27
                                                                                           10
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                         Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 11 of 17




                                   1   deposition). SGT Wahrer testified that he was “disoriented”; heard SPC Hicks “screaming kind of

                                   2   uncontrollably”; watched Mr. Bathe’s eyes roll back into his head; and tried frantically to keep

                                   3   Mr. Bathe conscious:

                                   4          As we were passing that’s -- that’s when the civilian contractor [Mr. Bathe] just
                                              turned into us literally. And I yelled at the top of my lungs. Yelled -- yelled outside,
                                   5          yelled inside. . . .
                                   6          We hit the guy [Mr. Bathe], went up and over. Our heads went down, our heads
                                   7          came back up. That’s when I noticed him and I thought we’re going to hit him. And
                                              Specialist Hicks, you know, maneuvered around and we went to tailspin, came to a
                                   8          stop. You know, little disoriented because, you know, you’re bouncing around in a
                                   9          Humvee. . . . Checked myself, checked Specialist Hicks, noticed the man out on --
                                              on the ground laying down, jumped out of the vehicle, took off running over
                                  10          towards him. . . . He was unresponsive, started yelling at him. Specialist Hicks was
                                  11          pretty emotional. I remember him screaming kind of uncontrollably and it was
                                              distracting. . . .
                                  12
Northern District of California




                                              I noticed that there was a thing above [Mr. Bathe’s] eye and his finger looked like it
 United States District Court




                                  13          was fractured. It was pretty -- pretty scraped up, pretty good. We -- I kept calling
                                              out to him. His eyes started going back and I patted him on his leg, sir, stay with
                                  14
                                              me. Sir, stay with me. He tried to get up. I was, like, no, no. You’re good, you’re
                                  15          good. Just talk to me. What’s going on, you know, what’s your name? Do you have
                                              any kids? Tell me about your kids? Tell me --
                                  16
                                       Id. SGT Wahrer’s testimony was apparently so upsetting that the government’s counsel instructed
                                  17
                                       SGT Wahrer to stop speaking, and Plaintiff’s counsel asked SGT Wahrer if he wanted to take a
                                  18
                                       break. Id. at 53:5–9.
                                  19
                                              The government’s only argument against the “excited utterance” hearsay exception is that
                                  20
                                       “SGT Wahrer’s statement was allegedly made after the accident occurred.” Reply at 5. Yet SGT
                                  21
                                       Wahrer allegedly shared his “don’t do it” utterance with Russell only minutes after being
                                  22
                                       personally involved in a traumatic accident. Federal and California courts alike have applied the
                                  23
                                       “excited utterance” hearsay exception in less compelling circumstances. For instance, in a
                                  24
                                       wrongful death action arising from a truck accident, the D.C. Circuit applied the exception to a
                                  25
                                       statement made by a possible witness 15 to 45 minutes after the accident. See Hilyer v. Howat
                                  26
                                       Concrete Co., 578 F.2d 422, 426 & n.7 (D.C. Cir. 1978); see also, e.g., Maggard v. Ford Motor
                                  27
                                                                                        11
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                         Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 12 of 17




                                   1   Co., 320 F. App’x 367, 373 (6th Cir. 2009) (citing four court of appeals cases that applied the

                                   2   excited utterance exception hours after a stressful incident). Similarly, in a vehicular manslaughter

                                   3   case, a California Court of Appeal applied California’s excited utterance exception to a statement

                                   4   made by a mere bystander five minutes after the accident. See People v. French, No. B156025,

                                   5   2003 WL 1904388, at *7 (Cal. Ct. App. Apr. 21, 2003) (unpublished) (applying Cal. Evid. Code

                                   6   § 1240). Given this weight of authority, SGT Wahrer’s “don’t do it” comments qualify for the

                                   7   “excited utterance” hearsay exception. Fed. R. Evid. 803(2).

                                   8          The government’s other argument is that Russell’s testimony is too implausible to create a

                                   9   genuine dispute of material fact. This argument is also unpersuasive. It is a “bare assertion in a

                                  10   brief with no supporting argument.” E.g., Parrish v. Mabus, 679 F. App’x 620, 621 (9th Cir.

                                  11   2017). Specifically, the government asserts in one conclusory sentence without any citation to the

                                  12   record or legal authority: “It is [] implausible to believe that SPC Hicks would have disobeyed a
Northern District of California
 United States District Court




                                  13   direct order by a superior officer.” Reply at 5. This one sentence cannot support summary

                                  14   judgment for the government. In fact, the case law offers several examples of military personnel

                                  15   driving in a way that violates orders. See, e.g., United States v. Williams, No. 201600091, 2017

                                  16   WL 4051587, at *2 (N-M. Ct. Crim. App. Sept. 12, 2017) (drunk driving and fleeing from military

                                  17   police); United States v. Lawson, 36 M.J. 415, 417 (C.M.A. 1993) (violating captain’s order and

                                  18   warnings by two subordinates). Thus, the Court DENIES the government’s motion for summary

                                  19   judgment as to whether SPC Hick’s decision to pass was reasonable.

                                  20          In sum, Russell’s testimony shows that there is a genuine dispute of material fact as to

                                  21   whether SPC Hicks was negligent. Accordingly, the Court DENIES the government’s motion for

                                  22   summary judgment as to whether SPC Hicks was negligent.

                                  23      B. There is a genuine dispute of material fact as to whether Mr. Bathe wore a seatbelt,
                                             but there is no genuine dispute of material fact as to whether Mr. Bathe failed to look
                                  24         and signal before he turned left.

                                  25          The Court now turns to the government’s arguments that Mr. Bathe and his employer

                                  26   XOTech were negligent. Under California law, the factfinder apportions fault to all negligent

                                  27
                                                                                        12
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                            Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 13 of 17




                                   1   parties. See, e.g., Sagadin v. Ripper, 221 Cal. Rptr. 675, 691–93 (Ct. App. 1985) (summarizing

                                   2   comparative negligence). The government thus asks the Court to find Mr. Bathe and XOTech

                                   3   negligent as a matter of law, even if there is a triable issue of fact as to whether SPC Hicks was

                                   4   also negligent. Mot. at 15.

                                   5           As to Mr. Bathe, the government argues that Mr. Bathe was negligent in three ways.

                                   6   Specifically, the government argues that Mr. Bathe (1) failed to look before he turned left;

                                   7   (2) failed to signal his left turn; and (3) failed to fasten the Gator’s lap belt. The Court agrees with

                                   8   the government’s first two arguments, but not the third. The Court addresses each argument in

                                   9   turn.

                                  10           As to the first two arguments, it is undisputed that Mr. Bathe did not look or signal before

                                  11   turning left. SGT Wahrer testified that Mr. Bathe “never gave any inkling whatsoever that he was

                                  12   turning.” Wahrer Dep. at 116:15–16. SPC Hicks similarly testified that Mr. Bathe did not signal
Northern District of California
 United States District Court




                                  13   before turning. Hicks Dep. at 155:3–8. Plaintiffs’ only response to this undisputed sworn

                                  14   testimony is that SGT Wahrer and SPC Hicks are “biased witnesses.” Opp’n at 1; see id. at 15–16

                                  15   (failing to cite contrary evidence about looking or signaling). This conclusory attack on the

                                  16   soldiers’ sworn testimony, without more, is not enough to avoid summary judgment. See, e.g.,

                                  17   Smalls v. Cty. of Suffolk, No. 14-CV-4889, 2019 WL 4038742, at *14 (E.D.N.Y. Aug. 27, 2019)

                                  18   (collecting court of appeals cases). Thus, the Court GRANTS the government’s motion for

                                  19   summary judgment as to Mr. Bathe’s failure to look and signal before he turned left.

                                  20           However, there is a genuine dispute of material fact as to whether Mr. Bathe wore a

                                  21   seatbelt at the time of the accident. Fact testimony alone establishes this dispute. Plaintiffs cite

                                  22   testimony that Mr. Bathe customarily fastened the Gator’s lap belt. Russell testified that in all the

                                  23   many times she had seen Mr. Bathe driving a Gator at the Fort, she “did not ever see him not

                                  24   wearing a seat belt.” Russell Dep. at 40:22–41:1. Plaintiff Brian Bathe, Mr. Bathe’s son, similarly

                                  25   testified that his father would “typically wear a seat belt” when driving. Brian Bathe Dep. at 48:4–

                                  26   5.

                                  27
                                                                                          13
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                         Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 14 of 17




                                   1          The government responds with contrary facts suggesting that Mr. Bathe failed to fasten the

                                   2   Gator’s lap belt at the time of the accident. Mot. at 16. Specifically, Mr. Bathe’s medical records

                                   3   state his abdomen bore “no seatbelt sign.” Exh. Z, ECF No. 51-1 at 281 (medical records).

                                   4   Moreover, Russell testified that at the accident site, it appeared that the rollover accident had

                                   5   ejected Mr. Bathe about “three car lengths” away from the Gator. Russell Dep. at 119:5–12.

                                   6          These competing facts raise a genuine dispute of material fact as to whether Mr. Bathe

                                   7   wore a seatbelt at the time of the accident. Thus, the Court DENIES the government’s motion for

                                   8   summary judgment as to whether Mr. Bathe wore a seatbelt at the time of the accident.

                                   9          In sum, the Court GRANTS the government’s motion for summary judgment as to whether

                                  10   Mr. Bathe failed to look and signal before he turned left. The Court DENIES the government’s

                                  11   motion for summary judgment as to whether Mr. Bathe wore a seatbelt at the time of the accident.

                                  12      C. It is undisputed that XOTech was negligent.
Northern District of California
 United States District Court




                                  13          The government also asks the Court to find XOTech negligent as a matter of law. Mot. at

                                  14   16. The government recounts many undisputed facts about XOTech’s conduct. Reply at 7. On

                                  15   October 18, 2017, the Department of Labor (“DOL”) cited XOTech for failing to provide “a place

                                  16   of employment which w[as] free from recognized hazards . . . in that an employee was permitted

                                  17   to operate an off-road John Deere Utility Vehicle M-Gator on roadways within the military

                                  18   installation . . . without the use of a seatbelt.” Exh. V, ECF No. 51-1 at 273–74 (DOL citation of

                                  19   XOTech). The DOL fined XOTech a total of $25,350 for the two violations and required XOTech

                                  20   to develop a training program that “prohibit[ed] employees from operating off-road vehicles on

                                  21   public roads” and required seatbelt use. Id. XOTech did not contest the merits of the citation. See

                                  22   id. at 276–77 (XOTech letter to DOL). Although XOTech sought a reduction in the DOL fine,

                                  23   XOTech wrote to the DOL that it “absolutely underst[oo]d that XOtech is responsible for our

                                  24   employee’s welfare and safety, we take this very seriously.” Id. at 277. Ultimately, XOTech

                                  25   banned its contractors from driving Gators and “paid almost all of the $25,350” fine. Wilson Dep.

                                  26   at 66:10–12, 73:18–23, ECF No. 51-1 (XOTech’s Rule 30(b)(6) deposition).

                                  27
                                                                                         14
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                         Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 15 of 17




                                   1          Plaintiffs do not dispute that XOTech was negligent. Indeed, Plaintiffs’ Opposition only

                                   2   mentions XOTech once, and only to note that Mr. Bathe was “an employee of XO[]Tech.” Opp’n

                                   3   at 2. Accordingly, the Court GRANTS the government’s motion for summary judgment as to

                                   4   XOTech’s negligence.

                                   5          D. The Court denies the parties’ Daubert Motions without prejudice.

                                   6          The parties also filed Daubert motions. The government filed its Daubert motion against

                                   7   two of Plaintiffs’ experts on December 31, 2020. ECF No. 72. Specifically, the government seeks

                                   8   to preclude Thomas Zweber, M.D., from opining on the biomechanics of Mr. Bathe’s injuries. Id.

                                   9   at 1. The government also seeks to preclude Mr. Eugene Vanderpol from opining on (1) the

                                  10   biomechanics of Mr. Bathe’s injuries; and (2) the California Vehicle Code. Id.

                                  11          Plaintiffs filed their Daubert motion against one of the government’s experts on January 7,

                                  12   2021. ECF No. 74. Specifically, Plaintiffs seek to strike the opinions of Louis Y. Chang, Ph.D.,
Northern District of California
 United States District Court




                                  13   who opines on (1) the biomechanics of Mr. Bathe’s injuries; and (2) whether Mr. Bathe could

                                  14   have detected the oncoming Humvee behind the Gator. ECF No. 76 at 7.

                                  15          In all, the parties’ challenged expert opinions raise three issues: (1) the biomechanics of

                                  16   Mr. Bathe’s injuries; (2) the California Vehicle Code; and (3) whether Mr. Bathe could have

                                  17   detected the oncoming Humvee.

                                  18          None of the challenged expert opinions alter the Court’s summary judgment analysis or

                                  19   rulings. Thus, the Court DENIES without prejudice the parties’ Daubert motions, ECF Nos. 72 &

                                  20   74. Specifically, on the first issue, the Court denies the government’s motion for summary

                                  21   judgment as to whether Mr. Bathe was wearing a seatbelt on the basis of conflicting factual

                                  22   testimony alone. The parties’ competing expert testimony only underscores the fact that there is a

                                  23   genuine dispute of material fact.

                                  24          On the issue of the California Vehicle Code, the Court denies the government’s motion for

                                  25   summary judgment as to whether SPC Hicks was negligent because there is a genuine dispute of

                                  26   material fact as to whether (1) the passing area was in fact an “intersection”; and (2) whether SPC

                                  27
                                                                                        15
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                         Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 16 of 17




                                   1   Hicks’s decision to pass was reasonable. The Court reaches this conclusion even without

                                   2   considering the testimony of Plaintiffs’ expert, Mr. Vanderpol.

                                   3             Finally, the Court grants the government’s motion for summary judgment as to Mr.

                                   4   Bathe’s failure to look and signal before he turned left even without considering the testimony of

                                   5   the government’s expert, Dr. Chang.

                                   6   IV.       CONCLUSION

                                   7             For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART the

                                   8   government’s motion for summary judgment, ECF No. 48. Specifically, the Court GRANTS the

                                   9   government’s motion for summary judgment as to whether:

                                  10         •   Mr. Bathe failed to look and signal before he turned left; and

                                  11         •   XOTech was negligent.

                                  12   The Court DENIES the government’s motion for summary judgment as to whether:
Northern District of California
 United States District Court




                                  13         •   SPC Hicks tried to pass Mr. Bathe at an “intersection”;

                                  14         •   SPC Hicks’s decision to pass was reasonable; and

                                  15         •   Mr. Bathe wore a seatbelt at the time of the accident.

                                  16             The Court notes that California is a comparative negligence state where the victim’s

                                  17   contributory negligence does not bar recovery. See, e.g., Sagadin, 221 Cal. Rptr. at 691–93

                                  18   (summarizing doctrine). Thus, based on the parties’ summary judgment briefing, a trial is

                                  19   necessary on the following five issues:

                                  20         •   Whether SPC Hicks tried to pass Mr. Bathe at an “intersection”;

                                  21         •   Whether SPC Hicks’s decision to pass was reasonable;

                                  22         •   Whether Mr. Bathe wore a seatbelt at the time of the accident;

                                  23         •   Apportionment of fault between the government, Mr. Bathe, and XOTech; and

                                  24         •   Damages.

                                  25             The Court DENIES without prejudice the parties’ Daubert motions, ECF Nos. 72 & 74.

                                  26   IT IS SO ORDERED.

                                  27
                                                                                          16
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
                                         Case 5:20-cv-01574-LHK Document 87 Filed 03/16/21 Page 17 of 17




                                   1

                                   2   Dated: March 16, 2021

                                   3                                          ______________________________________
                                                                              LUCY H. KOH
                                   4                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                              17
                                  28   Case No. 20-CV-01574-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THE UNITED STATES’ MOTION FOR SUMMARY
                                       JUDGMENT
